Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on 2/16/2021, where Applicant amended the claims, cancelled claims 14,17 and added new claims 24-25. Claims 1-13,15,16,21-25 remain pending.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues the 112b rejection and asserts that the amended claims provide the needed clarification.
In reply, Applicants arguments/amendments are not and do not resolve the apparent indefiniteness of the claims. Firstly, if the ‘device’ and ‘user’ are both members of the same ‘first set of members’, then they are clearly associated with each other and thus cannot be said to be ‘not associated with’. Secondly, the device and user are broadly claimed and appear to be interchangeable and overlapping in scope where the claims fail to establish a clear distinction between the two elements.
Applicant argues that Thappa fails to teach the claimed “…wherein the device is not associated with any user who is a member in the first set of members”.
In reply, Applicant is reminded that the claims are given broadest reasonable interpretation. In this case, any device that is part of a collaboration space will have some level of association with a user that is within the collaboration space, whether directly or indirectly. The claim fails to give any contextual or functional explanation of how a device is ‘not associated’ with a user when both the device and the user are members of the same set. Furthermore, Thapa satisfies the broad and unclear claim language since Thapa teaches that the device of Lakshman is not part of the initial video conference, and is thus not associated with the users of the initial video conference (see Thapa, at least paragraph 35 lines 5-15 and paragraph 37 lines 3-5).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17,21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 11, lines 4-5 recite “…wherein the device is not associated with any user who is a member in the first set of members”.  This language is unclear and appears to be contradictory. Firstly, if the ‘device’ and ‘user’ are both members of the same ‘first set of be incomplete for omitting essential contextual and cooperative relationships between each of the claim elements, where such omission amounting to a gap between the necessary connections.  See MPEP § 2172.01.  
Independent claims 11 and 24 are slight variations fo claim 1 and are thus rejected based upon the same rationale. Claim 24 has a further deficiency where the limitation on line 6, “wherein a user of the device is not a member” is grammatically incomplete.
The dependent claims are rejected as they inherit the deficiency of the independent claims and do not provide a proper remedy.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,8-10, 11,12,15,16,22-25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thapa (US Publication 20090089683).
In reference to claim 1, Thapa teaches a system, comprising:
a first collaboration space having a first set of members, (see at least paragraph 35 lines 3-6, which teaches a set of members in  a video conference) 
wherein the first set of members comprises members including a device (see at least paragraph 23 lines 1-3),
wherein the device is not associated with any user who is a member in the first set of members. (see at least paragraph 35 lines 5-15 and paragraph 37 lines 3-5, which teaches the device of Lakshman is not associated with the users of the video conference)
In reference to claim 2, this is taught by Thapa, see at least paragraph 23 lines 3-10, which teaches application interfaces.
In reference to claim 4, this is taught by Thapa, see at least paragraph 57, which teaches adding a subset to another conference.
In reference to claim 5, this is taught by Thapa, see at least paragraph 35 lines 8-15, which teaches Gowresh is not associated with the device of Lakshman.
In reference to claim 8, this is taught by Thapa, see at least paragraphs 51,53, which teaches aggregating first and second conferences into a third conference.
In reference to claim 9, this is taught by Thapa, see at least paragraphs 41,42, which teaches implementing conference session policies.
In reference to claim 10, this is taught by Thapa, see at least paragraphs 42,53, which teaches presenting content into the third conference session
Claims 11,12,15,16 are slight variations of the rejected claims 1,2,4,5,8-10 above, and are therefore rejected based on the same rationale.
In reference to claim 22, this is taught by Thapa, see at least paragraph 39, which teaches adding additional members into the conference session.
In reference to claim 23, this is taught by Thapa, see at least paragraph 38, which teaches the conference creator is not an owner of the additional devices.
Claims 24,25 are slight variations of the rejected claims 1,4,5 above, and are therefore rejected based on the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Thapa (US Publication 20090089683) in view of Reyes (US Publication 20170118271).
In reference to claims 3 and 13, Thapa fails to explicitly teaches wherein the at least one piece of information is a network resource accessed via an API. However, Reyes teaches sharing electronic documents in an electronic meeting (see Reyes, at least abstract) and discloses an API for a file sharing application which is utilized for accessing documents within the electronic meeting (see Reyes, at least paragraph 62).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thapa based on .

Claims 6,7,21 are rejected under 35 U.S.C. 103 as being unpatentable over Thapa (US Publication 20090089683) in view of Kuscher et al (US Publication 20150109399).
In reference to claims 6,7,21 Thapa fails to explicitly teaches wherein the device interacts with the collaboration spac without any user input at the device. However, Kuscher teaches joining a device into a conference and discloses where the joining is done automatically and without user input (see Kuscher, at least paragraph 22 lines 8-13 and paragraph 29 lines 12-15). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thapa based on the teachings of Kuscher for the purpose of simplifying how a device is added into a conference.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ramy M Osman/
Primary Examiner, Art Unit 2457
February 24, 2021